PER CURIAM.
The final order of the Department of Business Regulation which revoked appellant’s alcoholic beverage license failed to incorporate three of the hearing officer’s findings of fact. These findings were contained in a footnote of the recommended order1. Their omission from the final order was clearly inadvertent. Moreover, the substance of these findings would not have altered the agency’s final decision. Thus, we modify the final order to incorporate the findings and, as modified, we affirm the final order. See Sonny’s Italian Restaurant & Pizzeria, Inc. v. Department of Business Regulation, 414 So.2d 1156 (Fla. 3d DCA 1982); Lash, Inc. v. Department of Business Regulation, 411 So.2d 276 (Fla. 3d DCA 1982).
AFFIRMED.
HURLEY, DELL, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.

. Footnote 4 of the recommended order stated: “In addition, respondent’s proposed findings of fact Nos. 7, 10, and 15 are specifically adopted.”